Citation Nr: 1244084	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-32 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to December 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to the above claimed benefit.

The Board denied the claim on appeal in a February 2011 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Court Remand (Joint Motion), in September 2011, the Court remanded the Board's decision for development in compliance with the Joint Motion.  A letter was sent to the Veteran and his representative in October 2011 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  No additional argument or evidence was received.  

The issue was remanded in April 2012 for additional development.  Unfortunately, that development has not yet been completed.  

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Board remanded the claim, in part, so that the Veteran could be provided with a new VA examination.  A copy of the remand was initially sent to the wrong address and returned as undeliverable.  There is no indication that the second copy, sent to the current address of record, was undeliverable.  

In June 2012, the Veteran was sent notice to that same address of record that an examination was going to be scheduled for him at the Pensacola VA medical facility.  He was informed that the VA medical facility would inform him as to the date, time, and place of the examination and was given notice regarding the consequences of failing to report for the examination.  Again, this letter was not returned as undeliverable, nor has any other communication sent to that address.  

Unfortunately, notice of the date, time, and place of the examination was sent in July 2012 to a PO Box, rather than the current address of record.  The Veteran failed to report for the August 2012 examination.  

It appears, therefore, that notice of the examination may not have been sent to the correct address.  

The Court has declared that VA's use of an incorrect address constitutes the clear evidence needed to rebut the presumption that it properly provided notice to a Veteran.  See Fluker v. Brown, 5. Vet. App. 296, 298 (1993); Piano v. Brown, 
5 Vet. App. 25, 26-27 (1993).  As the July 2012 letter was not sent to the latest address of record and the Veteran may not have received notice of the examination, the presumption has been rebutted.  

Therefore, upon remand, the Veteran must be rescheduled for a new VA examination and notice must be sent to the most up-to-date address of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative to ensure that his current address is updated in the VA system.

2.  Thereafter, schedule the Veteran for a new VA examination.  He should be notified of the date, time, and place of such examination by letter mailed to his current address of record, with a copy sent to his representative.  

If the Veteran does not respond to the inquiry regarding his address, notice of the new examination must be sent to the current address of record which has been used for all other communications from VA, including the October 2012 supplemental statement of the case (SSOC).  

3.  Review the examination report to ensure that it contains the opinions and rationales requested in this remand.

4.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

